People v Scrima (2014 NY Slip Op 06365)
People v Scrima
2014 NY Slip Op 06365
Decided on September 25, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 25, 2014Sweeny, J.P., Moskowitz, DeGrasse, Manzanet-Daniels, Clark, JJ.


5799/01 -2401/02 -2402/02 13021 2403/02 13020 13019 13018

[*1] The People of the State of New York, Respondent, —
vRonald Scrima, etc., Defendant-Appellant.
Steven Banks, The Legal Aid Society, New York (Laura Boyd of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Emily Anne Aldridge of counsel), for respondent.
Appeals having been taken to this Court by the above-named appellant from judgments of resentence of the Supreme Court, Bronx County (William I. Mogulescu, J.), rendered on or about January 9, 2013,
Said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentences not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
ENTERED: SEPTEMBER 25, 2014
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.